Plaintiff's bill sought an accounting under the terms of an agreement executed by plaintiff and defendants in which the latter agreed, among other things, to supervise and arrange for the payment of plaintiff's debts from royalties accruing under a coal lease owned by plaintiff. The bill also prayed for the reconveyance of property acquired *Page 86 
by defendants by virtue of sheriff's sales therein referred to. After hearing the parties and their witnesses, the chancellor held that plaintiff was not entitled to a reconveyance of the property in question, that the cessation of payments of royalty by plaintiff constituted a breach of the agreement between the parties, and that defendants had made a correct accounting in their answer. He accordingly dismissed the bill. Exceptions to the findings of fact and conclusions of law were later overruled by the court in banc and the decree affirmed. Upon a thorough examination of the voluminous record, we are clearly of opinion the conclusion reached by the learned chancellor, and concurred in by the court in banc, is free from error and fully warranted by the evidence.
The decree of the lower court is affirmed at appellant's costs.